970 So. 2d 903 (2007)
Michael A. ANGLIN, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D07-3755.
District Court of Appeal of Florida, Fifth District.
December 21, 2007.
Michael A. Anglin, Indiantown, pro se.
No Appearance for Respondent.
MONACO, J.
The instant petition for belated appeal filed by Michael A. Anglin is dismissed without prejudice to his filing of an appeal once the trial court disposes of his motion made pursuant to rule 3.850, Florida Rules of Criminal Procedure, with finality. See Edler v. State, 673 So. 2d 970 (Fla. 1st DCA 1996). It is clear from the record that the trial court has not yet entered a final appealable order for this court to consider. Once the trial court renders a final appealable order on grounds one and two of Mr. Anglin's motion for relief in accordance with rule 3.850, Mr. Anglin will have 30 days from the rendition of that order to appeal any unfavorable ruling. See Leger v. State, 818 So. 2d 697 (Fla. 5th DCA 2002).
PETITION DISMISSED.
GRIFFIN and LAWSON, JJ., concur.